DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    Applicant’s preliminary amendment filed 8/8/2018 is acknowledged.   Claims 2-13, 14, 16-20 have been amended.  Duplicate claim 13 has been canceled.  Claims 1-20 are pending.   
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and the following species: (a) primer pair SEQ ID NOS: 1-2, (b) primer pair SQ ID NOS: 45-46, (c) Borrelia burgdorferi, (d) Anaplasma phagocytophilum, (e)  primer pair SEQ ID NOS: 49-50,  in the reply filed on 1/21/2021 is acknowledged. Accordingly, the claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/8/2018 and 12/11/2018 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.	The drawings were received on 8/8/2018.  These drawings are objected to because the drawings are difficult to read, perhaps due to copy machine artifacts in that the shading makes interpretation difficult. See e.g., Figures 1-5. Applicant is required to submit a proposed drawing correction in reply to this Office action.  However, formal .

Specification
5.	The disclosure is objected to because of the following informalities: 
(a)	The disclosure is objected at pages 3-5 because the designation for the sequence identifier is improper (see MPEP§ 2422.03).   It is suggested amending the disclosure at pages 3-5 to recite --SEQ ID NOS: -- instead of “SEQ ID NOs”.  Appropriate correction is required.

Claim Objections
6.	Claims 2, 4, and 12 are objected to because of the following informalities:  
(a)	Claims 2, 4, and 12 are objected because designation for the sequence identifier is improper (see MPEP§ 2422.03).   It is suggested amending the claims to recite --SEQ ID NOS:-- instead of “SEQ ID NOs”.    Appropriate correction is required.

Improper Markush Grouping
7.	Claims 1 is rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the See MPEP § 803.02.
 	Here the method claims recite multiple marker gene regions as targets for primer pairs in a Markush format.  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as member of the Markush group represents different gene region that are structurally distinct from one to the other.  The gene regions are all disclosed as being an outer surface protein gene of Borrelia Burgdorferi.  While some of the recited regions claimed may be associated with the outer surface protein gene of Borrelia Burgdorferi as noted in the specification, these gene region can also be found in numerous other Borrelia species as well as some non-Borelia species.  For example, the art teaches that the 16S-23S intergenic transcribed spacer region can vary in size and makeup based on the bacterial species being studied.  In fact the art discuss variations of the size and makeup of the 16S-23S intergenic transcribed spacer region of 44 species in 27 genera of bacteria (see e.g. Boyer et al., Mol. Biol. Evol. 18(6):1057-1069, 201) Borelia species causing Lyme disease or tick-borne relapsing fever.  Following this analysis, the claims are rejected as containing an improper Markush grouping. It is suggested amending the claims to recite “selected from the group consisting of” with respect to the  “at least one region of flaB, ospA, ospB, ospC, glpQ, 16S-23S intergenic spacer (IGS 1), 5S-23S intergenic spacer (IGS2), bbk32, dbpA, dbpB, and/or p66”.
 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-14 are indefinite in the claim 1 at the recitation of “primer pairs targeting at least one region of Borrelia 16S rRNA and at least one region of flaB, ospA, ospB, ospC, glpQ, 16S-23S intergenic spacer (IGS1), 5S-23S intergenic spacer (IGS2), bbk32, dbpA, dbpB, and/or p66” because it cannot clearly be determine if the claim requires at flaB, ospA, ospB, ospC, glpQ, 16S-23S intergenic spacer (IGS1), 5S-23S intergenic spacer (IGS2), bbk32, dbpA, dbpB and/or p66 or if the claims require at least one region of all of the recited markers flaB, ospA, ospB, ospC, glpQ, 16S-23S intergenic spacer (IGS1), 5S-23S intergenic spacer (IGS2), bbk32, dbpA, dbpB and/or p66 along with at least one region of Borrelia 16S rRNA . Further it is not clear whether amplification of any region of the recited markers flaB, ospA, ospB, ospC, glpQ, 16S-23S intergenic spacer (IGS1), 5S-23S intergenic spacer (IGS2), bbk32, dbpA, dbpB and/or p66 which may encompass non-Borelia species will result in the detection of Lyme disease or TBRF -causing Borrelia species. Clarification is required.
(b)	Claim 4 is indefinite because it cannot clearly be determined which sequences from SEQ ID NOS: 11-48, 60, 77, 97-100 and 219-293 represent at least one region of flaB, ospA, ospB, ospC, glpQ, 16S-23S intergenic spacer (IGS), 5S-23S intergenic spacer (IGS2), bbk32, dbpA, dbpB, and/or p66.   It is suggested to identity each sequence region individually or  insert the limitation ---respectively--- at the end of the sentence of the sequences are represent in the order recited for each of the marker.
(c)	Claim 12 is confusing because it is unclear if amplification using any combination of primers recited as SEQ ID NOS: 49-59, 78-96, 105-108 and 294-314 will result in detecting in the sample a Babesia species, an Ehrlichia species, a Bartonella species, Francisella tularensis, Yersinia pestis, Staphylococcus aureus, Anaplasma phagocytophilum, Enterovirus, Powassan and deer tick virus, Rickettsia species, and/or Influenza.   The claims do not provide any method steps which clearly articulates how one is to drawn the conclusion cited therein by performing the steps of amplification using n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, a clear interpretation of Applicant’s intent cannot be ascertained.  

Claim Interpretation
10.	The claims are sufficiently broad such that it does not make clear specific combination of oligonucleotides or specific marker regions required for the method to effectively detect Borrelia species associated with Lyme disease or TBRF.   MPEP 2111 states that, "During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 12'7 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969)." As such, for the purposes of examination, the claims will be given the broadest reasonable interpretation by the examiner.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claim(s) 1, 5, 7,  9, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Chiu et al {Chiu, used interchangeably herein} (WO 2014197607 A1, December 2014, effective filing date June 2013).    
	Regarding claims 1, 5, 10 and 11, Chiu discloses a method of detecting one or more Borrelia species causing Lyme Disease within a sample from a subject, the method comprising subjecting DNA and/or RNA from the sample to a PCR amplification reaction (para [0010] "a method of detecting a tick-borne disease, comprising: obtaining a biological sample from a subject, wherein said biological sample comprises one or more nucleic acid molecules; performing pathogen detection analysis on the biological sample ... the method further comprises RNA extraction and DNA extraction from the biological sample ... the pathogen detection analysis is performed by deep sequencing, real time PCR ... the pathogen detection analysis allows direct detection of all bacteria species of Borrelia") using primer pairs targeting at least one region of Borrelia 16S rRNA (para [00266] "Whole blood samples were extracted... Nucleic acid extracts were then amplified to cDNA using RT-PCR for the 16S rRNA of bacteria ... with the amplification tested using Borrelia"), and at least one region of flaB (para [00273] "In addition to the 16S ribosomal RNA gene detection probes, flaB gene based detection probes were added. 272 70mer flaB detection probes were designed based on multiple sequence alignment of the flaB from the sequences of all Borrelia species available in GenBank ... In conjunction with a flaB RT-PCR, which can be included as a separate reaction, multiplexed with the 16S rRNA assay, or performed serially, this allows species discrimination of Borrelia."), analyzing amplification products resulting from the PCR amplification reaction to detect the one or more Borrelia species (para [0051] "methods for detecting, and sequencing tick-borne diseases.... The method can comprise using deep sequencing and data analysis methodologies to determine the pathogenic genetic content of a tick-borne disease in a patient sample." para [0053] "Bacteria species can include species from the genus Borrelia (e.g., Borrelia burgdorferi sensu stricto, Borrelia afzelii, ...Borrelia venezuelensis, Borrelia vincentii)") (See also [00273] and Example 1).
	Regarding claim 7, Chiu et al teach wherein the amplification products are analyzed by next-generation sequencing to determine the sequence of each of amplification product ([00278] – [0281]).
	Regarding claim 9, Chui et al teach wherein the sequence of the amplification products are aligned (mapped) to pathogen-specific databases ([00279] – [0282]).
	Regarding claim 13 and 14, Chiu teaches wherein the sample is blood or other bodily fluid from human sample ([0010], [00172]).  Thus, Chiu meets the limitations of the claims recited above.
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (WO 2014197607 A1, December 2014, effective filing date June 2013) as previously applied above for the claims 1, 5, 7,  9, 10, 11, 13 and 14 above.
Regarding claim 2, Chiu discloses a method of detecting one or more Borrelia species causing Lyme disease within a sample from a subject using PCR as discussed for claim 1. Chiu further discloses wherein at least one region of Borrelia 16S rRNA comprising a sequence substantially identical to the sequence of SEQ ID NO: 1 (see alignment below. Chiu’s SEQ ID NO: 5074 is a 70 nt polynucleotide comprising 100% identity to Applicant’s SEQ ID NO: 1):
	Claim 2; SEQ ID NO 5074; 
   	
  Query Match             100.0%;  Score 20;  DB 49;  Length 70;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGGGTGAGTAACGCGTGGAT 20
              ||||||||||||||||||||
Db         46 CGGGTGAGTAACGCGTGGAT 65


Chiu further teaches using PCR with RNA from the subject sample (para [0010] "the method further comprises RNA extraction and DNA extraction from the biological sample ... the pathogen detection analysis is performed by deep sequencing, real time PCR ... the pathogen detection analysis allows direct detection of all bacteria species of Borrelia", para [00271] "Figure 22 depicts the 7 probes comprising the positive signal in clinical samples MV1 and MV2. The probe positions are plotted along the sequence of the B. burgdorferi 16S rRNA gene.").  Chiu teaches oligonucleotides targeting 16S RNA (para [00257] "Extracted nucleic acid was then subjected to 50 cycles of PCR amplification using a multiplexed set of primers targeting highly conserved 16S").  
	Given the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art to design oligonucleotides of the 16S sequences of Chui et al, such as SEQ ID NO: 1, because Chui probes allow detection of all bacteria species of Borrelia, and amplification and hybridization assays are common methodologies to genotype samples, such as by subsequent sequence analysis as suggested by Chui 
	Regarding claim 3 Chiu teaches that RNA from the sample converted to cDNA (para [00266] "Whole blood samples were extracted ... Nucleic acid extracts were then amplified to cDNA using RT-PCR for the 16S rRNA of bacteria"). As discussed for claim 2, 16S rRNA (such as the applicant's SEQ ID NO: 1) is targeted with primer pairs (Example 1)..

	Regarding claim 4, Chiu et al further teaches oligonucleotides targeting at least one region of flaB (para [00273] "In addition to the 16S ribosomal RNA gene detection probes, flaB gene based detection probes were added. 272 70mer flaB detection probes were designed based on multiple sequence alignment of the flaB from the sequences of all Borrelia species available in GenBank ... In conjunction with a flaB RT-PCR, which can be included as a separate reaction, multiplexed with the 16S rRNA assay, or performed serially, this allows species discrimination of Borrelia.", para [0042] "FIGURES 24A-H provide 272 probe sequences based on flaB gene sequences from Borrelia species"). Chui further teaches SEQ ID NO: 35883, a 70 nt polynucleotide comprising 100% homology to the applicant’s flaB SEQ ID NO: 23. 
	Regarding claim 8, Chiu teaches 16S universal primers - Borrelia specific primer (00271]).  Likewise, Chiu teaches ligation of adapters to the 5’ end of oligonucleotides, which may inherently function as universal tails to oligonucleotides ([00210] and [00218]).

s 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (WO 2014197607 A1, December 2014, effective filing date June 2013) as previously applied above for the claims 1, 5, 7,  9, 10, 11, 13 and 14 in view of Guo et al (WO 9634106,  October 1996).
	Regarding claims 4 and 6, Chui et al discloses a method of detecting one or more Borrelia species causing Lyme disease within a sample from a subject using PCR as discussed for claim 1.  Chui et al teach primer pairs targeting at least one region of flaB gene sequences from Borrelia species ([00273]).   Chiu et al do not expressly do not expressly teach primer pairs targeting at least one region of dbpA, wherein the primer pair comprises SEQ ID NOS: 45-46.
	Guo discloses the dbp (decorin binding protein) gene and dbp-derived nucleic acid segments from Borrelia species for use in the diagnosis of Borrelia infection, esp. Lyme disease using amplification and hybridization assay (abstract).  Guo et al teach probes and primers isolated from dbp gene segment and teaches a sequence comprising a sequence identical to the sequences of SEQ ID NO: 45 and SEQ ID NO: 46, respectively (see alignment below; Guo’s SEQ ID NO: 16, claim 28, pages 154-156).
SEQ ID NO: 45
Query Match 100.0%;  Score 24;  DB 1;  Length 582;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AACAATGTAAATTTTGCTGCCTTT 24
              ||||||||||||||||||||||||
Db        175 AACAATGTAAATTTTGCTGCCTTT 198

SEQ ID NO:46
Query Match             100.0%;  Score 20;  DB 1;  Length 582;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCTGAGACCTCAAGCATCAT 20
              ||||||||||||||||||||
Db        380 CCTGAGACCTCAAGCATCAT 361

B. burgdorferi, B. afzelii and B. garinii associated with Lyme disease.    Guo et al teach wherein portion of the PCR amplification reactions were electrophoresed on 1% agarose gels and the approximate sizes of the DNA products estimated relative to size standards (pages 117 to page 118).
	It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have been motivated design primer pairs which target dbp regions associated with various different strains of Borrelia as taught by Guo in the Borrelia detection method of Chiu for the obvious benefit of increasing means of detecting Borrelia associated diseases, i.e., Lyme Disease, as taught by both Chiu and Guo.

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as previously applied above for the claims 1, 5, 7,  9, 10, 11, 13 and 14 in view of Liu et al (CN 103293960 A, Jan. 2015, abstract and sequence alignment provided only).
	Regarding claim 12, Chiu teaches a method for the detection of one or more Borrelia species causing Lyme disease in a sample using amplification based assay as previously discussed above (see citation above).  Chiu teaches wherein the method may be performed using multiplex amplification conditions and further teaches wherein other bacterial species besides Borrelia may be associated with tick-borne related diseases, such as e.g., Lyme disease, wherein said species may comprise species form the genus Anaplasma/Ehrlichia (e.g., Anaplasma phagocytophilum) ([0053] - [0054]).   While Chiu et al mentions other bacterial species, such as Anaplasma, as being associated with tick-borne diseases, the reference does not teach a primer pair, such as SEQ ID NO: 49-50 which targets e.g.,  Anaplasma phagocytophilum.
	In a general teaching, Liu et al provides a teaching of primer pairs and probes for detecting Anaplasma phagocytophilum (see abstract).  Liu et al teaches a sequence comprising a sequence substantially identical to the sequence of SEQ ID NOS: 49-50 (see alignment below and the sequence of SEQ ID NO: 9).    Lui teaches that primers and probes are useful for detecting Anaplasma related infections.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have incorporated additional primer sequences such as taught by Lui which target other bacterial species, such as Anaplasma in the detection method of Chiu with a reasonable expectation of success because Chiu expressly teaches that species from Anaplasma Borrelia are associated with tick-borne disease and further since Chiu teaches the suitability of multiplex amplification reaction for detection of such disease.  The ordinary artisan would have been further been motivated to incorporate the teachings of Lui et al into the method of Chiu et al for the obvious benefit of increasing means of detecting tick-borne diseases, i.e., Lyme Disease.

SEQ ID NO: 49
BBY44949
ID   BBY44949 standard; DNA; 334 BP.
XX
AC   BBY44949;
XX
DT   04-JUN-2015  (first entry)
XX
DE   Anaplasma phagocytophilum msp2 gene fragment, SEQ ID 9.
XX
KW   anaplasma infection; diagnostic test; ds; ehrlichia infection;
KW   major outer membrane protein; microorganism detection; msp2 gene;
KW   rickettsiales infection.
XX
OS   Anaplasma phagocytophilum.
XX
CC PN   CN104293960-A.
XX
CC PD   21-JAN-2015.
XX
CC PF   16-OCT-2014; 2014CN-10550362.
XX
PR   16-OCT-2014; 2014CN-10550362.
XX
CC PA   (BEIJ-) BEIJING ENTRY EXIT INSPECTION & QUARANTI.
XX
CC PI   Liu Y,  Tian J,  Zhao J,  Tian Y,  Guo H;
XX
DR   WPI; 2015-156580/29.
DR   GENBANK; KC954740.
XX
CC PT   New Anaplasma phagocytophilum addicted simultaneous detection primer and 
CC PT   probe, comprises sense primer and anti-sense primer.
XX
CC PS   Claim 4; SEQ ID NO 9; 12pp; Chinese.
XX
CC   The present invention relates to novel primer pairs and probes for 
CC   detecting Anaplasma phagocytophilum and Ehrlichia chaffeensis. The 
CC   invention further relates to a reagent kit comprising a DNA extracting 
CC   reagent, a DNA standard product, a DNA segment, a real time quantitative 
CC   PCR reaction liquid, a negative control and DEPC water. The primer pairs 
CC   and probes have increased efficiency and strong specificity. The novel 
CC   primer pairs and probes of the invention can be used for diagnosing 
CC   Anaplasma phagocytophilum infection, Ehrlichia chaffeensis infection and 
CC   rickettsial infection. The present sequence is an Anaplasma 
CC   phagocytophilum major outer membrane protein (msp2) gene fragment, used 
CC   in the invention as a target for diagnosing the above-mentioned 
CC   infections.
XX
SQ   Sequence 334 BP; 101 A; 44 C; 99 G; 89 T; 0 U; 1 Other;

  Query Match             100.0%;  Score 24;  DB 51;  Length 334;
  Best Local Similarity   100.0%;  


Qy          1 AGTTTGACTGGAACACWCCTGATC 24
              ||||||||||||||||||||||||
Db        110 AGTTTGACTGGAACACWCCTGATC 133

 
SEQ ID NO: 50
BBY44949/c
ID   BBY44949 standard; DNA; 334 BP.
XX
AC   BBY44949;
XX
DT   04-JUN-2015  (first entry)
XX
DE   Anaplasma phagocytophilum msp2 gene fragment, SEQ ID 9.
XX
KW   anaplasma infection; diagnostic test; ds; ehrlichia infection;
KW   major outer membrane protein; microorganism detection; msp2 gene;
KW   rickettsiales infection.
XX
OS   Anaplasma phagocytophilum.
XX
CC PN   CN104293960-A.
XX
CC PD   21-JAN-2015.
XX
CC PF   16-OCT-2014; 2014CN-10550362.
XX
PR   16-OCT-2014; 2014CN-10550362.
XX
CC PA   (BEIJ-) BEIJING ENTRY EXIT INSPECTION & QUARANTI.
XX
CC PI   Liu Y,  Tian J,  Zhao J,  Tian Y,  Guo H;
XX
DR   WPI; 2015-156580/29.
DR   GENBANK; KC954740.
XX
CC PT   New Anaplasma phagocytophilum addicted simultaneous detection primer and 
CC PT   probe, comprises sense primer and anti-sense primer.
XX
CC PS   Claim 4; SEQ ID NO 9; 12pp; Chinese.
XX
CC   The present invention relates to novel primer pairs and probes for 
CC   detecting Anaplasma phagocytophilum and Ehrlichia chaffeensis. The 
CC   invention further relates to a reagent kit comprising a DNA extracting 
CC   reagent, a DNA standard product, a DNA segment, a real time quantitative 
CC   PCR reaction liquid, a negative control and DEPC water. The primer pairs 
CC   and probes have increased efficiency and strong specificity. The novel 
CC   primer pairs and probes of the invention can be used for diagnosing 
CC   Anaplasma phagocytophilum infection, Ehrlichia chaffeensis infection and 
CC   rickettsial infection. The present sequence is an Anaplasma 
CC   phagocytophilum major outer membrane protein (msp2) gene fragment, used 
CC   in the invention as a target for diagnosing the above-mentioned 
CC   infections.
XX
SQ   Sequence 334 BP; 101 A; 44 C; 99 G; 89 T; 0 U; 1 Other;

  Query Match             100.0%;  Score 24;  DB 51;  Length 334;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCGTAACCAATCTCAAGCTCAAC 24
              ||||||||||||||||||||||||
Db        231 CTCGTAACCAATCTCAAGCTCAAC 208

Conclusion
20.	 No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637